DETAILED ACTION
This action is in response to arguments and amendments filed for Application 17/057013 on September 20, 2021, in which Claims 1-9 and 11-20 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 and 11-20 are pending, of which Claims 1-9 and 11-20 are allowed.

Allowable Subject Matter
Claims 1-9 and 11-20 are allowable in light of the Applicant's argument and in light of the prior art made of record.  Claims are renumbered as claims 1-19.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “obtaining data from disks when an ultra-redundant bad disk occurs, if the disk corresponding to the address information  of the data to be obtained stored in a disk is a damaged disk, determining address information of next data to be obtained stored in a dis”, in Claims 1, 12, 19 and 20; in conjunction with all other limitations of the dependent and independent claims are .


From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Wu et al. (U.S. Patent Application Publication No. 2016/0179644 A1), hereinafter “Wu”.  Wu is cited on PTO-892 filed 11/19/2021.
Wu: ¶ 50, 60 and 69 teaches if two disks fail simultaneously, some stripes will be corrupted with two bad stripe units (SUs) and some stripes will be corrupted with just one bad SU.  For this reason, severity levels for different bad stripes are different.  For example, if Disk-3 and Disk-5 failed and are removed from the system, multiple stripes will be affected and need to be reconstructed.  As can be seen from FIG. 3, partial bad stripes have two bad SUs and others have only one bad SU.  If those stripes with two bad SUs can be reconstructed with higher priority as fast as possible, the RAID can tolerate more disks with failure after those critical bad stripes are recovered. 

Although conceptually similar to the claimed invention of the instant application, Wu does not teach obtaining data after more than two disks are damaged.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Rom et al. (U.S. Patent Application 2013/0212440); teaches three or more damaged disks.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SARAI E BUTLER/Primary Examiner, Art Unit 2114